J-S21043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: K.S.T.C., A/K/A K.W., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: B.W.                            :   No. 1790 WDA 2016

                    Appeal from the Order October 27, 2016
               In the Court of Common Pleas of Allegheny County
               Orphans’ Court at No(s): CP-02-AP-0000003-2016

BEFORE:      LAZARUS, DUBOW, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                            FILED MAY 03, 2017

        B.W. (Mother) appeals from the order entered October 27, 2016, in

the Court of Common Pleas of Allegheny County, which terminated

involuntarily her parental rights to her minor daughter, K.S.T.C. a/k/a K.W.

(Child), born in September 2010.1 We affirm.

        The trial court summarized the factual and procedural history of this

matter as follows.

              [Child] entered the care of the Allegheny County Office of
        Children Youth and Families (“CYF”) when the agency obtained
        an Emergency Custody Authorization on June 9, 2014. [Child]
        was three years old at the time, and the agency had been
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The order also terminated the parental rights of Child’s putative father,
D.M., and the parental rights of any unknown father that Child may have.
Neither D.M., nor any unknown father, filed an appeal from the termination
of his parental rights.
J-S21043-17


       working with Mother. [] Mother failed to complete a drug and
       alcohol assessment, and there were further concerns that she
       was leaving her children, including [Child], with inappropriate
       caregivers. Mother was also facing eviction from transitional
       housing for only having attended one of the mandatory weekly
       meetings in seven months. Her housing supervisor discovered
       empty [bottles of] wine coolers and garbage and feces
       throughout the home. [Child] was removed from Mother’s care
       and placed in the care of a family member. It was determined
       that Mother was homeless and had not achieved sobriety.
       Mother stipulated to [Child’s] dependency in July 2014. Mother’s
       goals were to attend a dual diagnosis treatment program, obtain
       safe and appropriate housing, to participate in a parenting skills
       program, and to attend drug screens.

              [Child] was initially placed with a family friend, T.M., for
       approximately six weeks until the end of July 2014. [Child] was
       placed with a second family friend, S.J., from July 2014 until
       October 2014. [Child] was then placed with T.C., her pre-
       adoptive foster mother, who is the paternal aunt of [Child’s half-
       siblings]. [Child] lived with her half-siblings in this home for
       some time, but as of June 2016, [Child’s half-siblings] no longer
       reside there.[2]

             Meanwhile, Mother struggled to make progress on any [of]
       her goals. She admitted to mental health issues, including
       depression, bipolar personality disorder and issues with anger
       management, but would not seek treatment. She had been
       unable to maintain stable housing.          Communication and
       cooperation with CYF has been extremely difficult. She has
       admitted to charges of possession of a stolen car, and more
       recently, burglary and driving under the influence.       Mother
       attended only nine of 37 drug screens; the last she attended was
       in January 2016.      Her visits with [Child] have also been
       inconsistent, sometimes no[t] showing despite confirming that
       she would attend…. Mother did not have her own housing….



____________________________________________


2
  Child’s half-siblings are currently in the custody of their father.        N.T.,
9/21/2016, at 19.



                                           -2-
J-S21043-17



Orphans’ Court Opinion, 12/28/2016, at 1-2 (citation to the record,

unnecessary capitalization, and footnote omitted).

      On January 19, 2016, CYF filed a petition to terminate involuntarily

Mother’s parental rights to Child. CYF filed an amended petition on March

18, 2016.      The orphans’ court conducted a termination hearing on

September 21, 2016. Following the hearing, on October 27, 2016, the court

entered an order terminating Mother’s parental rights. Mother timely filed a

notice of appeal, along with a concise statement of errors complained of on

appeal.

      Mother raises the following question for our review.             “Did the

[orphans’] court abuse its discretion and/or err as a matter of law in

concluding that termination of Mother’s parental rights would serve the

needs and welfare of the Child pursuant to 23 Pa.C.S. §[]2511(b)?”

Mother’s Brief at 5.

      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often



                                      -3-
J-S21043-17


      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Section 2511(a)(2), (5), (8), and (b). On appeal, Mother

concedes that CYF presented clear and convincing evidence that her parental

rights should be terminated pursuant to Section 2511(a). Mother’s Brief at

10 (“CYF, the petitioner, did clearly and convincingly establish threshold

grounds for termination pursuant to 23 Pa.C.S. §[]2511(a)(2).”).       As our

Supreme Court recently explained, “[I]f the grounds for termination under

subsection (a) are met, a court ‘shall give primary consideration to the

                                    -4-
J-S21043-17


developmental, physical and emotional needs and welfare of the child’ [as

outlined in 23 Pa.C.S. § 2511(b)].” In re T.S.M., 71 A.3d 251, 267 (Pa.

2013). Thus, we need only consider whether the orphans’ court abused its

discretion by terminating Mother’s parental rights pursuant to Section

2511(b). That subsection provides as follows.

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. §§ 2511(a)(2), (5), (8), and (b).

           Section 2511(b) focuses on whether termination of
     parental rights would best serve the developmental, physical,
     and emotional needs and welfare of the child. As this Court has
     explained, Section 2511(b) does not explicitly require a bonding
     analysis and the term ‘bond’ is not defined in the Adoption Act.
     Case law, however, provides that analysis of the emotional bond,
     if any, between parent and child is a factor to be considered as
     part of our analysis. While a parent’s emotional bond with his or
     her child is a major aspect of the subsection 2511(b) best-
     interest analysis, it is nonetheless only one of many factors to be
     considered by the court when determining what is in the best
     interest of the child.

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. Additionally, this Court
           stated that the trial court should consider the
           importance of continuity of relationships and whether

                                    -5-
J-S21043-17


            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, Mother argues that terminating her parental rights would be

contrary to Child’s needs and welfare. Mother emphasizes the testimony of

psychologist, Neil Rosenblum, Ph.D., who conducted an interactional

evaluation of Child and Mother, and opined that they share a strong and

healthy bond.     Mother’s Brief at 12.      Mother further emphasizes Dr.

Rosenblum’s testimony that terminating her parental rights would cause

emotional harm to Child.     Id.   Mother contends that the orphans’ court

discounted this testimony and instead based its conclusions on Mother’s

parental incapacity, in contravention of the well-settled principle that section

2511(b) focuses on the welfare of the child and not the fault of the parent.

Id. at 12-13 (citing In re R.L.T.M., 860 A.2d 190, 193 (Pa. Super. 2004)).

      In its opinion, the orphans’ court acknowledged that terminating

Mother’s parental rights may result in Child’s no longer having contact with

Mother, and that Child “could be somewhat negatively affected” if her

relationship with Mother is ended. Orphans’ Court Opinion, 12/28/2016, at

5.   The court further acknowledged that Dr. Rosenblum recommended

placing Child in subsidized permanent legal custodianship (SPLC) rather than




                                     -6-
J-S21043-17



terminating Mother’s parental rights.3           Id. at 4-6.   However, the court

concluded that the permanency and stability provided by adoption would

significantly outweigh any potential harm to Child, and rejected Dr.

Rosenblum’s recommendation. Id. at 5. The court stressed that Mother has

failed to address her mental health issues, and that it is unlikely that Mother

will ever address those issues. Id. at 4-6. In addition, the court stressed

that Child has been in foster care for over two years, that Mother has failed

to visit with Child consistently, and that Child views her foster mother, T.C.,

as her caretaker and provider. Id. at 5-6. The court concluded that Child’s

bond with Mother is not necessary and beneficial, and that only T.C. has met

Child’s developmental, physical, and emotional needs and welfare. Id. We

agree.


____________________________________________


3
    This Court has explained SPLC as follows.

        In 2001, Pennsylvania created a subsidy program, SPLC, which
        provides financial support for families willing to become
        permanent legal custodians pursuant to                [42    Pa.C.S.
        § 6351(f.1)(3)]. SPLC transfers permanent legal custody to the
        depend[e]nt child’s legal custodian without requiring the
        termination of natural parental rights.             When deemed
        appropriate, the trial court has the power to permit continued
        visitation by the depend[e]nt child’s natural parents. To be
        eligible for SPLC, the legal custodian must meet all of the
        requirements for foster parenthood, submit to an annual
        eligibility evaluation, and have the ability to provide for the child
        without court supervision.

In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004).



                                           -7-
J-S21043-17



       As this Court has explained, “a trial court has discretion to accept or

reject a witness’ testimony, including that of an expert witness, and is free

to believe all, part, or none of the evidence presented.” In re Bosley, 26

A.3d 1104, 1111 (Pa. Super. 2011) (citing Childress v. Bogosian, 12 A.3d

448, 456 (Pa. Super. 2011)). Courts are empowered to reject the testimony

of an expert witness, even when that testimony is uncontested, so long as

the court’s decision is supported by competent evidence of record. M.A.T.

v. G.S.T., 989 A.2d 11, 20 (Pa. Super. 2011) (citing Nomland v. Nomland,

813 A.2d 850, 854 (Pa. Super. 2002)).

       In this case, the record amply supports the decision of the orphans’

court to reject Dr. Rosenblum’s recommendation for SPLC, and to terminate

Mother’s parental rights.        During the termination hearing, the court heard

the testimony of CYF caseworker, Michele Allen, who testified that Child does

not display a strong attachment to Mother, and that terminating Mother’s

parental rights would serve Child’s needs and welfare. N.T., 9/21/2016, at

64.   Ms. Allen explained that Mother was initially offered supervised visits

with Child twice per week.           Id. at 51.   However, Mother’s visits were

reduced to once per week in March 2016, due to Mother’s inconsistent

attendance.4     Id.   Ms. Allen testified that while Child initially displayed an
____________________________________________


4
  For example, according to a permanency review order dated July 25, 2016,
Mother scheduled seven visits with Child in March 2016, but attended only
four. Mother scheduled three visits in April 2016 but attended only one.
Mother scheduled three visits in May 2016 and attended only two. Finally,
(Footnote Continued Next Page)


                                           -8-
J-S21043-17



interest in visiting with Mother, “it got to the point where it didn’t matter

anymore.” Id. at 64. Child will say that she misses her Mother if someone

asks her, but Child does not bring up Mother on her own.         Id. at 58, 64.

Despite Mother’s lack of contact, Ms. Allen stated that Child “seems very,

very happy and content.” Id. at 58. When Ms. Allen visits Child in her pre-

adoptive foster home, Child is happy, pleasant, polite, and “a little bit more

active. She is not as tentative as she was in the beginning.” Id. at 57.

      As discussed above, the orphans’ court also heard the testimony of Dr.

Rosenblum.     Dr. Rosenblum testified that Child and Mother displayed an

extremely close relationship during their interactional evaluation, and that

terminating Mother’s parental rights would cause emotional harm to Child.

Id. at 176, 181. Dr. Rosenblum explained that he reached this conclusion

based on Mother’s strong parenting skills, which enabled Mother to

“encourage [Child’s] confidence and make her feel good about herself[.]”

Id. at 176-77. When asked to describe Child’s behaviors toward Mother, Dr.

Rosenblum stated as follows.

      [Child] was very responsive to the attention that her mother
      gave her. I could see . . . a little bit of confidence shown [and] a
      little bit more of a willingness or ability to express herself due to
      [M]other’s ability to bring that out in her.


                       _______________________
(Footnote Continued)

Mother scheduled one visit in June 2016 and one visit in July 2016, but did
not attend either. See CYF Exhibit 1 (permanency review order dated July
25, 2016).



                                            -9-
J-S21043-17


             So I felt that [Child] really enjoyed the opportunity to see
      [Mother] and spend time with her. You could observe a very
      positive connection between the two. She smiles at times and
      was pleased to have this opportunity to see [Mother].

Id. at 178.

      However, on cross-examination, Dr. Rosenblum admitted that Child

displayed little actual enthusiasm for Mother during the evaluation. Child did

not display any emotional reaction to the activities that Mother attempted to

engage her in, or at least “[n]ot as much as might have been expected.”

Id. at 198.   Child was “fairly low key and lacked spontaneity,” during the

evaluation, and she struggled to maintain focus.     Id. When asked how he

could testify that Child was “very responsive” to Mother, given his admission

that Child displayed little emotional reaction, Dr. Rosenblum stated as

follows.

            She did well with the tasks, you know, based on Mother’s
      help, you know. I would agree absolutely with the fact that she
      remained less emotionally spontaneous and less expressive in
      her aspect than the average child.

            She was hesitant about responding at times, but I felt that
      she responded to Mother’s efforts as best that she could and that
      [M]other’s interaction with her was extremely helpful in making
      the activities as productive as they were.

Id. at 199.

      Despite his conclusion that Child and Mother share a close relationship,

Dr. Rosenblum did not recommend frequent visits.        Dr. Rosenblum noted

that Mother attends her visits with Child only rarely, and that, “I think that

[M]other admitted that she hadn’t seen [Child] for months.” Id. at 176. Dr.



                                    - 10 -
J-S21043-17



Rosenblum explained, “I don’t want to set [Child] up for an expectation that

she is going to see [Mother] and [M]other doesn’t appear[.]” Id. at 183. As

a result, Dr. Rosenblum recommended that Mother be offered visits with

Child “once a month or even less[.]”           Id. Dr. Rosenblum suggested that

Mother’s visits with Child should be supervised, and could take place at a

therapist’s office.5 Id. at 202.

       Thus, the record supports the conclusion of the orphans’ court that

Child’s bond with Mother is not necessary and beneficial.         The evidence

presented during the termination hearing establishes that Child sees Mother

very rarely as it is, and that Child appears to be doing quite well despite

Mother’s absence from her life. Child does not mention Mother unless asked

and is content in her pre-adoptive foster home. While Dr. Rosenblum opined

that Child shares a close relationship with Mother, his testimony on this

____________________________________________


5
  Dr. Rosenblum provided several other reasons for his recommendation that
Child should be placed in SPLC, all of which stemmed from his belief that
Child would suffer emotional harm if her relationship with Mother is ended.
Specifically, Dr. Rosenblum expressed concern that Mother and Child’s foster
mother, T.C., do not have a good relationship, and that T.C. may prevent
Child from seeing Mother if Mother’s parental rights are terminated. N.T.,
9/21/2016, at 180. Dr. Rosenblum also expressed concern that Child does
not have a known father, and that the termination of Mother’s parental
rights would make her “a double loser or would be two strikes against her,
so to speak.” Id. Finally, Dr. Rosenblum observed that Child maintains a
relationship with her two half-siblings. Id. at 179. Dr. Rosenblum explained
that Child would be placed “in a very unfortunate and potentially stressful
and traumatic position” if her half-siblings are able to maintain contact with
Mother while she is not. Id. at 207. Dr. Rosenblum acknowledged that
Child’s half-siblings do not currently visit with Mother. Id. at 190.



                                          - 11 -
J-S21043-17



issue was inconsistent and focused primarily on the strength of Mother’s

parenting skills.

      Even assuming that Child and Mother do share a significant bond,

preserving Mother’s parental rights could merely prolong the emotional harm

suffered by Child.       As Dr. Rosenblum admitted, Child could experience

emotional harm in the form of disappointment due to Mother’s failure to

attend visits.      By terminating Mother’s parental rights now, the orphans’

court has ensured that Child will receive the greatest degree of permanence

and stability possible, while protecting Child from this potential distress and

uncertainty.     As this Court has stated, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa. Super. 2006).

      Finally, we reject Mother’s assertion that the orphans’ court placed an

undue emphasis on her failings as a parent. Mother is correct that Section

2511(b) focuses on the welfare of Child, and not Mother’s parental

incapacity.    However, it is beyond cavil that Mother’s incapacity, and the

likelihood that she will never remedy that incapacity, is an important

consideration when determining what is best for Child.        See C.D.R., 111

A.3d at 1220 (citing In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.

Super. 2003)) (“Clearly, it would not be in Child’s best interest for his life to

                                      - 12 -
J-S21043-17



remain on hold indefinitely in hopes that Mother will one day be able to act

as his parent.”).

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating Mother’s parental rights to Child.   We

therefore affirm the court’s October 27, 2016 order.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2017




                                   - 13 -